Citation Nr: 1402813	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received in July 2011, a statement of the case was issued in May 2013, and a substantive appeal was received in June 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary before the claims on appeal is decided.  A review of the record suggests that VA has not given the Veteran adequate notice in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  There is no VCAA letter to the Veteran of record in the claims file or in Virtual VA (VA's computer storage system), and none is mentioned in the May 2011 rating decision, the May 2013 statement of the case, or any other evidence of record.  Adequate VCAA notice is required under 38 C.F.R. § 3.159 (2013) and should therefore be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given adequate VCAA notice and assistance with respect to his claim and an opportunity to supplement the record.

2.  Thereafter, the RO should review the record and determine if service connection is warranted for service connection for bilateral hearing loss and tinnitus.  If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


